Citation Nr: 1522273	
Decision Date: 05/26/15    Archive Date: 06/11/15

DOCKET NO.  08-33 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for a right ankle disability. 

2. Entitlement to service connection for a left ankle disability. 

3. Entitlement to service connection for recurrent sinusitis with headaches.


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active service from June 2001 to December 2001, and from June 2004 to April 2005, to include service in the Southwest Asia theater of operations during the Persian Gulf War.  See 38 C.F.R. §§ 3.2(i), 3.317(e) (2014).

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The RO, in pertinent part, denied service connection for a disability of the left foot and ankle, disability of the right foot and ankle and recurrent sinusitis with headaches.

In April 2011, the Veteran testified at a Board before the undersigned Veterans Law Judge, sitting at the RO.  A transcript of that hearing has been prepared and associated with the record.

The instant matters were remanded by the Board in September 2011 and July 2013.  

The Board notes that, in October 2014, the agency of original jurisdiction (AOJ) granted the Veteran's claims for service connection for right and left foot plantar fasciitis with heel spurs and assigned an initial rating for each foot.  As this decision represents a full grant of the benefits sought with respect to these claims for service connection for right and left foot plantar fasciitis, the matters of service connection for a right and left foot disability were no longer before the Board for consideration.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1977).

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board notes that, in addition to the VBMS file, there is a separate electronic (Virtual VA) file associated with the Veteran's claims.  A review of the Virtual VA file reveals documents that are either duplicative of the evidence in the VMBS file or are irrelevant to the issues on appeal.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Board finds that a remand is necessary in order to ensure that there is a complete record upon which to decide the Veteran's claims for service connection so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014).  In addition, where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

As detailed in the Board's June 2014 remand, the Veteran has alleged suffering from a left ankle disability as a result of a documented in-service heel pain, physical training or jumping from a truck that was six or seven feet off the ground.  He also has alleged suffering from sinusitis since returning from Iraq in 2005.  The Board instructed that a VA examination was to be conducted to determine the etiology of the Veteran's claimed left ankle disability and sinusitis, to include whether his sinusitis clearly and unmistakably pre-existed either of his periods of active service and, if so, whether there was clear and unmistakable evidence that the pre-existing disability was not aggravated during either period of such service.

Such opinions were obtained in August 2014.  The examiner opined that the Veteran's left ankle degenerative joint disease was more likely the result of his post-military trauma.  However, this opinion contained no rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is not entitled to any weight).  With regards to the claimed sinusitis, the examiner opined that it was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The examiner further opined that the sinusitis clearly and unmistakably existed prior to service but was not aggravated beyond its natural progression by an in-service event, injury or illness.  Similarly, no rationale was provided for this opinion.  Id.  Moreover, this opinion was essentially unresponsive to the questions detailed in the Board's June 2014 remand as no opinion was provided as to whether the condition pre-existed each period of service and whether such condition was aggravated by each period of service.  In light of the deficiencies detailed above, an addendum opinion should be conducted to determine the nature and etiology of the Veteran's claimed disabilities.

With regards to the claimed right ankle disability, the Veteran has alleged suffering from such a disorder as a result of jumping from a seven ton truck during service and that his ankle pain has been recurrent since that time.  An August 2013 VA examiner determined that the Veteran did not suffer from a bilateral ankle condition while an August 2014 VA examiner determined that the Veteran had no known previous or current ankle condition with an onset during active duty service or secondary to a service-connected condition.  The Board notes, however, that the Veteran had documented service in Southwest Asia during the Persian Gulf War. Consideration of the provisions of 38 U.S.C.A. § 1117(a)(1) (2014), for objective indications of a qualifying chronic disability, which includes muscle and joint pain is therefore warranted.  See 38 C.F.R. § 3.317 (2014).  The Veteran should be afforded a new VA examination to determine the current nature and etiology of her claimed right ankle disability, to include consideration of the provisions related to an undiagnosed illness or other qualifying chronic disability.

In addition, given the time that will pass during the processing of this remand, updated VA treatment records should be associated with the record.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all treatment records from the VA Medical Center in Birmingham, Alabama dated from June 2014 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A.               § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

2.  Following the completion of the above development, and the receipt of any additional records, return the claims file, to include a copy of this remand, to the August 2014 VA examiner for an addendum opinion as to the etiology of the claimed sinusitis.  If the examiner who drafted the August 2014 opinion is unavailable, the opinion should be rendered by another appropriate medical professional.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion.

After examining the Veteran, reviewing the claims file, and conducting any testing deemed necessary (including imaging studies, if indicated), the examiner should offer an opinion with respect to each of the following questions:

(A) Is it clear and unmistakable (i.e., obvious, manifest, or undebatable) that the Veteran had a sinus disability, with associated headaches, prior to entering his first period of active service in June 2001?  Please discuss the medical significance, if any, of the Veteran's April 2011 testimony to the effect that he has "always" had trouble with his sinuses.

(B) If it is clear and unmistakable that the Veteran had a sinus disability, with associated headaches, prior to entering his first period of active service in June 2001, state whether there is also clear and unmistakable evidence that such condition Was Not aggravated (increased in severity) by service.  

If it is determined that the Veteran had a sinus disability which pre-existed service, state whether it is at least as likely as not (i.e., is it 50 percent or more probable) that the pre-existing disability underwent a permanent (as opposed to temporary) increase in severity during the Veteran's period of active service from June 2001 to December 2001?  Please discuss the medical significance, if any, of the Veteran's April 2001 enlistment examination, wherein no abnormalities of the sinuses were noted; a June 2001 record reflecting in-service treatment for exudated pharyngitis, with symptoms that included coughing and nasal congestion; a July 2001 record containing an assessment of rule out (r/o) tonsillitis/otitis media; October 2001 records reflecting treatment for a viral cold/pharyngitis; the report of a November 2001 separation examination, wherein it was noted that the Veteran's nose was congested; a December 2001 (post-service) report from a private facility (Brookwood Medical Center), reflecting that the Veteran had had swollen tonsils on and off since June 2001, after being exposed to a dusty feather pillow at boot camp, and containing an assessment of tonsillitis; and subsequent records from that facility showing that the Veteran underwent a bilateral tonsillectomy, adenoidectomy, and inferior turbinate reduction in January 2002.

(C)  If the Veteran had a sinus disability, with associated headaches, prior to entering his first period of active service in June 2001, and it is determined that the pre-existing disability underwent a permanent increase in severity during the Veteran's period of active service from June 2001 to December 2001, is it clear and unmistakable that the increase in severity during that period of service was due to the natural progress of the disease?

(D) Is it clear and unmistakable that the Veteran had a sinus disability, with associated headaches, prior to entering his second period of active service in June 2004?

(E)  If it is clear and unmistakable that the Veteran had a sinus disability, with associated headaches, prior to entering his second period of active service in June 2004, state whether there is also clear and unmistakable evidence that such condition Was Not aggravated (increased in severity) by service.  

(F) If the Veteran is found to have a sinus disability, with associated headaches prior to service, state whether it is at least as likely as not that the pre-existing disability underwent a permanent (as opposed to temporary) increase in severity during the Veteran's period of active service from June 2004 to April 2005?  Please discuss the medical significance, if any, of the fact that, on post-deployment assessment in March 2005, the Veteran reported that he had a chronic cough, runny nose, fever, and headaches during his deployment, and that he currently had chronic congestion.  Please also discuss the medical significance, if any, of the Veteran's report that, during his deployment, he was exposed to, among other things, dust, sand, and smoke from oil fires.

(G)  If it is determined that the Veteran had a sinus disability, with associated headaches, prior to entering his second period of active service in June 2004, and it is determined that the pre-existing disability underwent a permanent increase in severity during the Veteran's period of active service from June 2004 to April 2005, is it clear and unmistakable that the increase in severity during that period of service was due to the natural progress of the disease?

(H)  Is it at least as likely as not that the Veteran's current complaints of sinus problems, with associated headaches, had their onset in, or are otherwise related to, service?

In offering the requested opinions, the examiner should consider the Veteran's competent statements, and those from his parents, with respect to the onset and continuity of symptoms.

If the examiner is unable to provide a requested opinion without resorting to speculation, he or she must provide an explanation for the basis of that determination; for example, does the examiner lack the expertise to render such an opinion, or is some additional testing or information needed, and possibly available, that would permit an opinion?  If so, a qualified examiner should provide an opinion and/or the additional testing should be accomplished.  If, on the other hand, the examiner cannot provide an opinion because it cannot be determined from current medical knowledge whether a specific in-service injury or disease can possibly cause the claimed condition, or the actual cause cannot be selected from multiple potential causes, that should be fully explained.  

A complete rationale for all opinions expressed must be provided.

3.  Following the completion of the above development, and the receipt of any additional records, return the claims file, to include a copy of this remand, to the August 2014 VA examiner for an addendum opinion as to the etiology of the claimed right and left ankle disabilities.  If the examiner who drafted the August 2014 opinion is unavailable, the opinion should be rendered by another appropriate medical professional.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion.

(A) The examiner should note and detail all reported symptoms of a right ankle disability.  If deemed necessary, the examiner should conduct a comprehensive general medical examination, and provide details about the onset, frequency, duration, and severity of all symptoms of joint or muscle pain.

(B) The examiner should specifically state whether the Veteran's muscle and/or joint pain of the right ankle are attributed to a known clinical diagnosis. 

(C) If any symptoms of a right ankle disorder have not been determined to be associated with a known clinical diagnosis, the examiner should indicate whether the Veteran has objective indications of a chronic disability resulting from an undiagnosed illness, as established by history, physical examination, and laboratory tests, that has either (1) existed for 6 months or more, or (2) exhibited intermittent episodes of improvement and worsening over a 6-month period.  (The Veteran's lay statements should be taken into consideration in addressing this questions)

(D) For each diagnosed disability of right and/or left ankle(s), the examiner should render an opinion as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that such disorder is related to the Veteran's military service.  Please discuss the medical significance, if any, of the facts that the Veteran reportedly sprained his ankle in July 2004, during his second period of active service, and that he reported right heel pain during service in March 2005, with less pain while wearing boots and increased pain when barefoot or in sandals.  For purposes of offering an opinion as to etiology, the examiner should accept as true the Veteran's statements to the effect that he hurt his ankles, feet, and heels during training in Iraq, when he was jumping 6 to 7 feet to the ground from a 7-ton truck.  The examiner should also consider the Veteran's statements with respect to continuity of symptoms from that time to at least October 2011, as they pertain to his heels and feet.

If an examiner is unable to provide a requested opinion without resorting to speculation, he or she must provide an explanation for the basis of that determination; for example, does the examiner lack the expertise to render such an opinion, or is some additional testing or information needed, and possibly available, that would permit an opinion?  If so, a qualified examiner should provide an opinion and/or the additional testing should be accomplished.  If, on the other hand, the examiner cannot provide an opinion because it cannot be determined from current medical knowledge whether a specific in-service injury or disease can possibly cause the claimed condition, or the actual cause cannot be selected from multiple potential causes, that should be fully explained. 

A complete rationale for all opinions expressed must be provided.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the claims remaining on appeal should be readjudicated based on the entirety of the evidence. If any benefit sought remains denied, the Veteran and his representative should be issued a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




